J -S36032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


 SCOTT BRADLEY WALKER

                    Appellant             :    No. 181 MDA 2019
           Appeal from the PCRA Order Entered January 2, 2019
  In the Court of Common Pleas of Huntingdon County Criminal Division at
                     No(s): CP-31-CR-0000030-2003

BEFORE: PANELLA, P.J., SHOGAN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                 FILED: JULY 23, 2019

      Scott Bradley Walker (Walker) appeals from the order entered by the

Court of Common Pleas of Huntingdon County (PCRA court) dismissing his first

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§

9541-9546, as untimely. We affirm.

     We derive the following facts and procedural history from our
independent review of the certified record. On July 28, 2003, Walker entered

a guilty plea to Third -Degree Murder and Possession of an Instrument of a

Crime.' The charges stem from Walker's killing of another inmate, Daniel




' 18 Pa.C.S. §§ 2502(c) and 907(b), respectively.   The Information also
charged Walker with First -Degree Murder and Voluntary Manslaughter, and
provided notice of the Commonwealth's intent to seek the death penalty;
these charges were dismissed as a result of the plea.


   Retired Senior Judge assigned to the Superior Court.
J -S36032-19


Luther Meyer, by stabbing him in the left side of the neck with a shank
(homemade knife).     Prison video tapes captured the stabbing, and Walker

made several incriminating statements to corrections officers following the

incident, including "I cut him.     I got him good."     (N.T. Guilty Plea and

Sentencing Hearing, 7/28/03, at 3). The trial court sentenced Walker to an

aggregate term of not less than twenty-two and one-half nor more than forty-

five years' incarceration. Walker did not file a direct appeal.

      Thirteen years later, on October 28, 2016, Walker, acting pro se, filed

the instant PCRA petition.     Appointed counsel filed an amended petition,

averring that trial counsel induced Walker to plead guilty to third-degree
murder (listed as Count 2 of the Information) when he had only agreed to

enter a plea to voluntary manslaughter (listed as Count 3 of the Information).2

(See Amended PCRA Petition, 5/10/18, at 1111 21, 29; Information, 3/10/03).

The PCRA court dismissed the petition as untimely on January 2, 2019,
following a hearing. This timely appeal followed. Walker and the PCRA court

complied with Rule 1925. See Pa.R.A.P. 1925(a), (b).

      On appeal, Walker argues that the PCRA court erred in failing to find

that he exercised due diligence in learning that he entered a guilty plea to

third-degree murder instead of to voluntary manslaughter.         (See Walker's



2 See 42 Pa.C.S. § 9543(a)(2)(ii), (iii) (relating to ineffective assistance of
counsel and unlawfully induced guilty plea).



                                      -2
J -S36032-19


Brief, at 2, 9-12).3 He acknowledges that his PCRA petition is untimely and

argues that he meets the previously unknown facts exception at Section
9545(b)(1)(ii) of the PCRA. (See id. at 10).

     We begin by noting that, "[a] PCRA petition, including a second or
subsequent petition, must be filed within one year of the date that the
judgment of sentence becomes final.        See 42 Pa.C.S. § 9545(b)(1)."
Commonwealth v. Mitchell, 141 A.3d 1277, 1284 (Pa. 2016).                "For

purposes of the PCRA, 'a judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.' 42 Pa.C.S. § 9545(b)(3)." Id.

     "There are three exceptions to the timeliness requirement, including an

exception concerning the discovery of a previously -unknown fact. See 42

Pa.C.S. § 9545(b)(1)(ii)." Id. "[S]ubsection (b)(1)(ii) has two components,

which must be alleged and proved.     Namely, the petitioner must establish

that: 1) the facts upon which the claim was predicated were unknown and

(2) could not have been ascertained by the exercise of due diligence."
Commonwealth v. Cox, 204 A.3d 371, 391 (Pa. 2019) (emphases in




3 When reviewing issues arising from the denial of PCRA relief, we must
determine whether the PCRA court's ruling is supported by the record and free
of legal error. See Commonwealth v. Bush, 197 A.3d 285, 286-87 (Pa.
Super. 2018).


                                    -3
J -S36032-19


original; case citation omitted). "Under this exception, a petitioner must file

a PCRA petition within sixty days of the date that the claim could have been

presented. See 42 Pa.C.S. § 9545(b)(2)." Mitchell, supra at 1284. PCRA
time limits are jurisdictional in nature, and the time for filing a PCRA petition

can be extended only if the petitioner satisfies one of the statutorily
enumerated exceptions to the PCRA time -bar. See id.

        As discussed above, the instant PCRA petition is patently untimely, and

Walker claims the applicability of the previously unknown facts exception at

Section 9545(b)(1)(ii). Walker argues that his extended confinement in the

state correctional institution and immediate isolation after Mr. Meyer's death

precluded him from discovering that he entered a plea to third-degree murder

instead of to voluntary manslaughter. (See Walker's Brief, at 9-11). Walker

further asserts that the Information that he and his attorney signed on the

day he entered his plea is patently defective because it indicates that he pled

guilty to Count 3 (Voluntary Manslaughter). (See id. at 12; Information, at

1-2).   However, a review of the record belies Walker's claims. At the guilty

plea hearing, the following exchange took place:

              [Trial   Court]. Now my understanding is that this
        afternoon you are here for the purpose of entering pleas of
        guilty on the offense of third degree murder, which is
        contained in Count 3 of the information filed to Number 30
        Criminal Action 2003; and Count 4 of that same information,
        which charges you with the offense of possessing an offensive
        weapon.

              [Walker]. That is correct.


                                      -4
J -S36032-19


            [Trial Court]. Third degree murder is a felony of the
     first degree. The maximum sentence is a jail sentence not
     exceeding 40 years.     .   .   .   Do you understand that?
           [Walker]. I do.



          [Trial Court]. You have already indicated to me that
     you're pleading to a crime of third degree murder. I want
     to make sure you understand what it is the Commonwealth
     must prove and prove beyond a reasonable doubt in order
     to convict you of third degree murder. First they would have
     to prove that somebody is dead. And the victim's name is?

           [Commonwealth]: Daniel Meyer.

          [Trial Court]. They would have to prove to a jury that he is
     dead. Second, they would have to prove that you killed him. And
     third, they would have to prove that you killed him with
     malice. Now malice refers to any of the three mental states that
     the law regards as being bad enough to made a killing murder.
     Malice exists if a person commits a killing with an intent to kill or
     an intent to inflict serious bodily harm or the person consciously
     disregards an unjustified and extremely high risk that his actions
     might cause death or serious bodily injury. In other words, malice
     does not mean simply hatred or spite or ill will. It refers to these
     mental states I mentioned.

          One, the Commonwealth would have to prove that either
     you had the intent to inflict serious bodily injury or death or that
     you consciously disregarded an unjustified and extremely high risk
     that your actions might cause death or serious bodily injury. Do
     you think you understand that?
           [Walker]. I understand.




                                             -5
J -S36032-19


(N.T. Guilty Plea and Sentencing, 7/28/03, at 1-2, 4) (emphases added).4 The

court also asked Walker's two defense attorneys whether they were "satisfied

that [Walker] understands the elements of the two crimes to which he is
pleading," to which they answered: "Yes, Your Honor." (Id. at 8).

      Additionally, a review of the Information signed by Walker and his
counsel on the day he entered his plea shows that although it mistakenly

states that he is pleading guilty to Count 3, it clearly identifies the crime as

"Murder 3." (Information, at 2).

      Thus, the record reflects that Walker was well aware of the fact that he

was pleading guilty to third-degree murder in July 2003. At the plea hearing,

the court thoroughly discussed the third-degree murder charge and its
elements and Walker indicated on the record that he understood the offense.

Although the court misspoke by stating that third-degree murder was Count

3 of the Information instead of Count 2, there is no indication that this caused

any confusion on anyone's part at the hearing. Rather, the court expressly

and repeatedly made clear that Walker was entering a plea to third-degree

murder, and Walker and his counsel assured the court that he understood the

elements of that offense. Likewise, the mistake in listing the Count number

on the Information does not make it defective, where it clearly identifies the



4 We note that "[t]he elements of third-degree murder, as developed by case
law, are a killing done with legal malice." Commonwealth v. Golphin, 161
A.3d 1009, 1018 (Pa. Super. 2017), appeal denied, 170 A.3d 1051 (Pa. 2017)
(citation omitted).
                                     -6
J -S36032-19


crime as "Murder 3." Therefore, we agree with the PCRA court's conclusion

that the circumstances surrounding Walker's claim have been known to him

since he entered his plea.

      Because Walker's PCRA petition is untimely and he has failed to establish

an exception to the PCRA's timeliness requirements, we lack jurisdiction to

consider the merits of his claims. See Mitchell, supra at 1284. Accordingly,

we affirm the order of the PCRA court dismissing Walker's petition.

      Order affirmed.



Judgment Entered.



 1-7
Jseph D. Seletyn,
Prothonotary


Date: 7/23/2019




                                     -7